DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 4/21/21 regarding application 16/919722 that was initially filed on 7/2/20. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 6, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0007590 A1 (hereinafter Lee) in view of Venshtain et. al., US 2019/0045157 A1 (hereinafter Venshtain), and further in view of McGarvey et. al., US 2003/0142219 A1 (hereinafter McGarvey).

	As for claim 1, Lee discloses an apparatus, comprising: a circuit board ([0049], e.g., circuit board 101 and Fig. 3, element 101); an optical camera ([0048], e.g., CMOS and [0049], e.g., RGB) having an optical image sensor ([0049], e.g., RGB image sensors) attached (Fig. 3, note the sensors attached to the board) to the circuit board; the optical image sensor capturing a first image ([0049], e.g., RGB image) of an object at a time through visible light ([0049], e.g., RGB); an infrared camera ([0049], e.g., IR) having an infrared image sensor #Lisens attached (Fig. 3, note the sensors attached to the board) to the circuit board, the infrared image sensor capturing a second image ([0049], e.g., IR image) of the object through infrared radiation ([0049], e.g., IR), the second image being different ([0049], e.g., left eye image and right eye-image) from the first image;  an optical image input interface (Fig. 2, e.g., end of FI), configured to receive an optical image signal from the optical image sensor; an infrared image input interface (Fig. 2, e.g., end of SI), configured to receive an infrared image signal from the infrared image sensor; an onboard processor (Fig. 2, e.g., element 104), configured to process ([0049], e.g., arrange) information from the optical image signal received by the optical image input interface and from the infrared image signal received by the infrared image input interface; and a single output (Fig. 2, e.g., element SBSI), configured to transmit the information processed by the onboard processor (Fig. 2, e.g., element 104).
	Lee does not explicitly disclose the optical image sensor capturing a first image at a predetermined time; the infrared image sensor capturing a second image at the predetermined time. 
	However, Venshtain teaches the optical image sensor ([0106], e.g., RGB images) capturing a first image at a predetermined time ([0085], e.g., lecture, [0103], e.g., fixed, and [0106], e.g., time-synchrony, note the lecture time is predetermined); the infrared image sensor ([0106], e.g., IR images) capturing a second image at the predetermined time ([0085], e.g., lecture, [0103], e.g., fixed, and [0106], e.g., time-synchrony, note the lecture time is predetermined).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and Venshtain before him/her to modify the image processor and related image system of Lee with the teaching of systems and methods for reconstruction and rendering of viewpoint-adaptive three-dimensional personas of Venshtain with a motivation to provide capturing, transferring, and rendering viewpoint-adaptive 3D objects.
	Lee as modified by Venshtain does not explicitly teach an onboard processor attached to the circuit board. 
	However, McGarvey teaches an onboard processor (Fig. 1, e.g., ASP) attached to the circuit board (Fig. 1, e.g., Imager PCB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, and McGarvey before him/her to modify the image processor and related image system of Lee with the teaching of low noise clock generation circuit for a digital camera of McGarvey with a motivation to maximize efficiency by locating the components as close as possible.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the onboard processor is communicatively coupled, by the single output interface (Fig. 2, e.g., element SBSI), to a host processor (Fig. 2, e.g., element 108) of a host device comprising the apparatus, and wherein the single output interface (Fig. 2, e.g., element SBSI) is configured to transmit the information processed by the onboard processor to the host processor. 

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the onboard processor is configured to generate a dual image output signal ([0049], e.g., side-by-side image SBSI) based on the optical image signal received from the optical camera interface via the optical image input interface and the infrared image signal received from the infrared camera via the infrared image input interface, and wherein the dual image output signal ([0049], e.g., side-by-side image SBSI) comprises image elements from the optical image signal and the infrared image signal. 

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Lee further discloses the onboard processor is communicatively coupled, by the single output interface (Fig. 2, e.g., element SBSI), to a host processor (Fig. 2, e.g., element 108) of a host device comprising the apparatus, and wherein the single output interface (Fig. 2, e.g., element SBSI) is configured to transmit the dual image output signal ([0049], e.g., side-by-side image SBSI) to the host processor (Fig. 2, e.g., element 108).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. In addition, Lee further discloses the optical image signal comprises a field of view of the optical camera ([0048], e.g., CMOS and [0049], e.g., RGB), wherein the infrared image signal comprises a field of view of the infrared camera ([0049], e.g., IR), and wherein the fields of view of the cameras overlap ([0062], e.g., both the image sensors 1011, 1012 can sense the region 1032).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the optical image signal comprises a field of view of the optical camera ([0048], e.g., CMOS and [0049], e.g., RGB), wherein the infrared image signal comprises a field of view of the infrared camera ([0049], e.g., IR), and wherein the fields of view of the cameras overlap ([0062], e.g., both the image sensors 1011, 1012 can sense the region 1032).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Lee further discloses the infrared camera comprises a thermal imaging sensor (TIS) ([0049], e.g., IR).

	As for claim 19, the claim recites an apparatus of the apparatus of claim 1, and is similarly analyzed.

	As for claim 20, Lee discloses a system, comprising: a circuit board ([0049], e.g., circuit board 101 and Fig. 3, element 101); a CMOS optical image sensor ([0049], e.g., RGB image sensors) attached (Fig. 3, note the sensors attached to the board) to the circuit board; the CMOS optical image sensor capturing a first image ([0049], e.g., RGB image) of an object at a time through visible light ([0049], e.g., RGB); an infrared image sensor ([0049], e.g., IR image sensors) attached (Fig. 3, note the sensors attached to the board) to the circuit board; the infrared image sensor capturing a second image ([0049], e.g., IR image) of the object through infrared radiation ([0049], e.g., IR), the second image being different ([0049], e.g., left eye image and right eye-image) from the first image; an optical image input interface (Fig. 2, e.g., end of FI), configured to receive an optical image signal from the CMOS optical image sensor; an infrared image input interface (Fig. 2, e.g., end of SI), configured to receive an infrared image signal from the infrared image sensor; an onboard processor (Fig. 2, e.g., element 104), configured to process ([0049], e.g., arrange) information from the optical image signal received by the optical image input interface and from the infrared image signal received by the infrared image input interface; a single output interface (Fig. 2, e.g., element SBSI), configured to transmit the information processed by the onboard processor; and a second processor (Fig. 2, e.g., element 108) communicatively coupled to the onboard processor by the single output interface (Fig. 2, e.g., element SBSI), and configured to receive, via the single output interface, the information processed by the onboard processor (Fig. 2, e.g., element 104).
	Lee does not explicitly disclose the optical image sensor capturing a first image at a predetermined time; the infrared image sensor capturing a second image at the predetermined time. 
	However, Venshtain teaches the optical image sensor ([0106], e.g., RGB images) capturing a first image at a predetermined time ([0085], e.g., lecture, [0103], e.g., fixed, and [0106], e.g., time-synchrony, note the lecture time is predetermined); the infrared image sensor ([0106], e.g., IR images) capturing a second image at the predetermined time ([0085], e.g., lecture, [0103], e.g., fixed, and [0106], e.g., time-synchrony, note the lecture time is predetermined).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and Venshtain before him/her to modify the image processor and related image system of Lee with the teaching of systems and methods for reconstruction and rendering of viewpoint-adaptive three-dimensional personas of Venshtain with a motivation to provide capturing, transferring, and rendering viewpoint-adaptive 3D objects.
	Lee as modified by Venshtain does not explicitly teach an onboard processor attached to the circuit board. 
	However, McGarvey teaches an onboard processor (Fig. 1, e.g., ASP) attached to the circuit board (Fig. 1, e.g., Imager PCB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, and McGarvey before him/her to modify the image processor and related image system of Lee with the teaching of low noise clock generation circuit for a digital camera of McGarvey with a motivation to maximize efficiency by locating the components as close as possible.

	2.	Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Venshtain, McGarvey, and further in view of Dickens et. al., US 2003/0035049 A1 (hereinafter Dickens).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the optical image input interface comprises a digital video port (DVP). 
	However, Dickens teaches the optical image input interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the optical image input interface comprises a differential signalling interface. 
	However, Dickens teaches the optical image input interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the single output interface comprises a digital video port (DVP). 
	However, Dickens teaches the single output interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the single output interface comprises a differential signalling interface. 
	However, Dickens teaches the single output interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Dickens before him/her to modify the image processor and related image system of Lee with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	3.	Claims 9 - 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Venshtain, McGarvey, and further in view of Isaac et. al., US 2017/0262034 A1 (hereinafter Isaac).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the optical image input interface comprises a single-ended signalling interface. 
	However, Isaac teaches the optical image input interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the infrared image input interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the infrared image input interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the infrared image input interface comprises an inter- integrated circuit (I2C). 
	However, Isaac teaches the infrared image input interface comprises an inter- integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the single output interface comprises a single-ended signalling interface. 
	However, Isaac teaches the single output interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the single output interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the single output interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach the single output interface comprises an inter-integrated circuit (I2C). 
	However, Isaac teaches the single output interface comprises an inter-integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Isaac before him/her to modify the image processor and related image system of Lee with the teaching of power sequencing circuitry and methods for systems using contactless communication units apparatus and methods for controlling sensor node using vibrating sensor and magnetic sensor of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Venshtain, McGarvey, Rae, US 2018/0236927 A1 (hereinafter Rae), and further in view of Kotoku, US 2003/0037878 A1 (hereinafter Kotoku).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Lee as modified by Venshtain and McGarvey does not explicitly teach infrared radiation sensing surfaces. 
	However, Rae teaches infrared radiation sensing surfaces ([0003], e.g., infra-red sensors).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, and Rae before him/her to modify the image processor and related image system of Lee with the teaching of integration of depth map device for adaptive lighting control of Rae with a motivation to increase measuring accuracy and fault tolerance offered by multiple sensing surfaces.
	Lee as modified by Venshtain, McGarvey, and Rae does not explicitly teach the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors comprising light reflecting surfaces and infrared radiation sensing surfaces, and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces as a function of intensity of infrared radiation sensed by the infrared radiation sensing surfaces. 
	However, Kotoku teaches the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors ([0100], e.g., micro mirror array) comprising light reflecting surfaces ([0100], e.g., reflected) and infrared radiation sensing surfaces ([0100], e.g., illumination sensor), and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces ([0100], e.g., reflected) as a function of intensity ([0100], e.g., output data) of infrared radiation sensed by the infrared radiation sensing surfaces. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee, Venshtain, McGarvey, Rae, and Kotoku before him/her to modify the image processor and related image system of Lee with the teaching of exposure apparatus and semiconductor device manufacturing method of Kotoku with a motivation to control the amount of the light for a particular application for its optimal amount of the light using the adaptive control system such as increasing dynamic range.

Response to Arguments
Applicant 's arguments filed 4/21/21 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that the sensors in Lee must be the same kind of image sensor and Lee lumps a plurality of image sensors. Examiner respectfully disagrees. Lee discloses RGB-IR image sensor which captures image in both RGB and IR. Thus, as claimed, one of them generates image through visible light and another generates an image in infrared radiation. It appears that Applicant wishes to claim one sensor uses only visible light and the other uses only IR light, and if so, the feature needs to be claimed specifically to set the metes and bounds of the claims, and it would overcome the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Lee et al., US 2020/0089020 A1, discloses dual lens drive device, dual camera module, and optical device. 
        2.    Norden, US 2013/0293467 A1, discloses user input processing with eye tracking. 
        3.    Hong et al., US 2012/0089373 A1, discloses apparatus and method for controlling sensor node using vibration sensor and magnetic sensor. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485